Opinion issued February 28, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-18-01019-CV
                           ———————————
                            GLS TRUST, Appellant
                                       V.
                  CARROLL WAYNE CONN LP, Appellee



                   On Appeal from the 212th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 18-CV-0856


                         MEMORANDUM OPINION

      Appellant has filed a motion to dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(c). Further, although

appellant failed to include a certificate of conference in its motion, appellant’s

motion includes a certificate of service, more than 10 days have passed since the
motion was filed, and no party has responded to the motion. See TEX. R. APP. P.

10.1(a)(5), 10.3(a).

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                        2